UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re

LONZO CLANCY,                                                  Case No. 1-20-42664-ess

                                                               Chapter 7
                           Debtor.
-----------------------------------------------------------X

                        STATEMENT PURSUANT TO E.D.N.Y. LBR 2017

          I, Anthony M. Vassallo, an attorney admitted to practice in this Court, states that:

          1.     I am the attorney for the above-named debtor and am fully familiar with the facts
herein.

          2.     Prior to filing the debtor’s petition, my firm rendered the following services to the
debtor:
                       Date/Time of Prepetition Services provided to Debtor
    2/11/20       Conduct initial interview, analyze financial condition, review                 2.20
                  documents, discuss strategy, issues, and procedures with clients, etc.
    7/11/20       Draft initial bankruptcy documents                                             2.40
   7/18//20       Meet with Debtor to review draft of petition and schedules and make            2.00
                  revisions per Debtor’s comments
    7/19/20       Meet with Debtor for signing and approval for filing                           0.50

       3.     My firm will also represent the debtor at the first meeting of creditors and in all
proceedings before this Court consistent with the Local Bankruptcy Rules.

          4.     All services rendered prior to the filing of the petition herein were rendered by my
firm.

          5.     My usual rate of compensation of bankruptcy matters of this type is $250/hour.

Dated: July 22, 2020
                                                     /s/ Anthony M. Vassallo
                                                     Anthony M. Vassallo, Esq.
                                                     Law Office of Anthony M. Vassallo
                                                     305 Fifth Avenue | Suite 1B
                                                     Brooklyn, NY 11215
                                                     (917) 862-1936
